DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 04/09/2021 is acknowledged.  The traversal is on the ground(s) that there is only actually a single species and Figs. 3A and 3B are in fact the same embodiment depicted from two different views.  This is found persuasive and the restriction requirement is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sachs (US 2007/0125415 A1).
	Regarding claim 1, Sachs discloses a solar cell string (see Figs. 2, 3, and 14) comprising a first solar cell (110a, see Fig. 2), a second solar cell (110b, see Fig. 2), and a wiring member (115 see Fig. 2, analogous to 514 see Fig. 14); 
a light- receiving- surface protection member (222, see Fig. 3) disposed on a light-receiving side of the solar cell string ; 
a back-surface protection member (208) disposed on a back side of the solar cell string; and an encapsulant (206b and 206a) that encapsulates the solar cell string between the light- receiving- surface protection member and the back-surface protection member, 
wherein the light- receiving-surface protection member is light-transmissive ([0032] [0033]), 
wherein the first solar cell and the second solar cell are arranged apart from each other along a first direction and connected by the wiring member (see Fig. 2), 
wherein the wiring member has a first principal surface (top surface) and a second principal surface (bottom surface), and has a strip shape extending in the first direction, 
wherein the first principal surface of the wiring member is connected to an electrode on a back surface of the first solar cell (portion 563 is soldered to back of solar cell, [0066]), and the second principal surface (underside of 564) of the wiring member is connected to an electrode on a light-receiving surface of the second solar cell, wherein, along the first direction, the wiring member has an uneven region (564 [0066]) 
Regarding claim 5, Sachs discloses all of the claim limitations as set forth above.
In addition, Sachs discloses the wiring member is attached through solder to the back contact ([0027][0066]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 2007/0125415 A1) as applied to claims 1 and 5 above and in further view of Moon (US 2013/0340804 A1).
Regarding claim 2, Sachs discloses all of the claim limitations as set forth above.
Sachs discloses v-shaped grooves can be patterned into the interconnector to reflect light and that other patterns can be applied so long as they allow for the solar cell to trap incident light ([0079]).
Moon discloses that in addition to v-shaped grooves (see Fig. 5), triangular prims shapes (see Fig. 5) can be applied as a pattern to trap light ([0081]-[0084]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the groove shape on the interconnector of Sachs so that instead of a v-shaped groove there is a triangular prism groove on the interconnect as disclosed by Moon 
Regarding claim 6, modified Sachs discloses all of the claim limitations as set forth above.
In addition, Sachs discloses the wiring member is attached through solder to the back contact ([0027][0066]).
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 2007/0125415 A1) as applied to claims 1 and 5 above and in further view of Isaka (JP2004055596 A, Machine Translation).
Regarding claim 3, Sachs discloses all of the claim limitations as set forth above.
However, Sachs does not disclose a width of an uneven region in a second direction perpendicular to the first direction is larger than a width of the flat region in the second direction.
Isaka discloses that portion between the solar cells can have the width widened and the thickness reduced so as to improve flexibility to handle stresses ([0028]-[0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the width of the region of the interconnect between solar cells before patterning the region of Sachs and have the width of the region to be larger and thinner as disclosed by Isaka because it will allow for larger flexibility to absorb stresses.
Regarding claim 7, modified Sachs discloses all of the claim limitations as set forth above.
In addition, Sachs discloses the wiring member is attached through solder to the back contact ([0027][0066]).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 2007/0125415 A1) in view of Moon (US 2013/0340804 A1) as applied to claims 2 and 6 above and in further view of Isaka (JP2004055596A, Machine Translation).
Regarding claim 4, modified Sachs discloses all of the claim limitations as set forth above.
However, modified Sachs does not disclose a width of an uneven region in a second direction perpendicular to the first direction is larger than a width of the flat region in the second direction.
Isaka discloses that portion between the solar cells can have the width widened and the thickness reduced so as to improve flexibility to handle stresses ([0028]-[0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the width of the region of the interconnect between solar cells before patterning the region of Sachs and have the width of the region to be larger and thinner as disclosed by Isaka because it will allow for larger flexibility to absorb stresses.
Regarding claim 8, modified Sachs discloses all of the claim limitations as set forth above.
In addition, Sachs discloses the wiring member is attached through solder to the back contact ([0027][0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726